DETAILED ACTION
Amendment was filed on 03/04/2022.
Claims 1-26 are pending.

REASONS FOR ALLOWANCE
The present invention is directed to Techniques for configuring reference signals.  Each independent claim identifies the uniquely distinct features: regarding claim 1, determining a second GCL for the P-TRS based on the first OCL for the A-TRS; setting a receive beam for reception of the P-TRS based on the second QCL of the P-TRS; and decoding one or more frames based on channel statistics estimated via the P-TRS received via the receive beam, in combination with other limitations in the claim.
The closest prior art, John Wilson et al., (US 2019/0296956 A1) disclose conventional a user equipment (UE) may be configured to transition to communicating on a first bandwidth part from communicating on a second bandwidth part. In order to ensure that the UE is able to perform receiver processing for demodulating data received on the first bandwidth part, after transitioning to communicating on the first bandwidth part, the UE may be configured to perform receiver processing using reference signals received on the second bandwidth part. That is, for a configured period of time, before the UE is able to perform receiver processing for demodulating data received on the first bandwidth part using reference signals received on the first bandwidth part, the UE may perform receiver processing for demodulating data received on the first bandwidth part using reference signals received on the second bandwidth part, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Kwon et al., (US 2019/0141691)  disclose conventional receiving a first frame on a first channel associated with a first beam identified during a beam failure recovery procedure, and determining that an assumed quasi-co-located relationship exists between the first channel and the first beam, and based thereon, decoding the first frame in accordance with a first reference signal on the first channel and using a first spatial domain receive filter that was used to decode the first beam, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 8, 14 and 21 encompasses limitations that are similar to claim 1. Thus, claims 8, 14 and 21 are allowed based on the same reasoning as discussed above.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473